Van Stckel, J.
(dissenting). In March, 1893, Gerli ■contracted to sell and deliver to the Poidebard Silk Company thirty bales of new silk — ten bales to be delivered between July 20th and 25th, .ten bales August 15th, and ten bales between September 1st and 10th, 1893.
Gerli could not deliver the first installment, and so informed the silk company,, nor was Gerli able to deliver the second installment.
*438After the, failure to deliver the first installment .the sillc. company gave notice to Gerli that it rescinded the contract, and would refuse to accept the future deliveries.
For the refusal of the silk company to accept the last installment, deliverable in September, Gerli brought this suit.- and recovered damages in the trial court.
The only question in the case is whether, under these circumstances, the purchaser had a right to rescind the contract.
Where goods are sold, to be delivered at a specified time,, the purchaser is not bound to accept them at a subsequent, time. 2 Benj. Sales 892; 2 Chit. Cont. 443; Behn v. Burness, 3 Best & S. 757; Bowes v. Shand, 2 App. Cas. 455; Lowber v. Bangs, 2 Wall. 728; Davison v. Von Lingen, 113 U. S. 40.
In Clark v. Wright, 5 Phila. 439, Mr. Justice Hare said' that the buyer was not responsible unless tender was made at the time and place specified; that no case, he believed, could'. be found where an executory contract for the sale of chattels, has been taken out of the strict rule of the common law by-equity on an equitable principle.
In Jones v. United States, 96 U. S. 24, Mr. Justice Clifford' pronounces this rule to be a rigid one, so that the vendee is. not constrained to accept goods unless delivered or tendered at the time agreed upon.
If, therefore, the contract had been to deliver the thirty bales at one time, the right of the buyer to rescind on failure-of the vendor to .deliver on the day named would be so clear that it would not be debatable.
In what respect does the case under discussion differ in. principle? It is an entire contract for the delivery of thirty-bales, although tobe in installments. It cannot, even plausibly, be contended that the contract is severable or divisible. The bargain was a unit, embracing all of the thirty bales,, and not three separate, independent contracts for ten bales-each. It cannot be seriously asserted that the contract was-for anything other than thirty bales, or that there was any implied term in it that the vendee would accept damages as-*439a substitute for such deliveries as were not made by the vendor, and still be under obligation to receive such deliveries as the vendor elected to make.
Damages are adjudged for breach of contract; they are not given as part performance of the contract. It is true that the failure to make the first delivery left in the purchaser the option to insist upon delivery of the subsequent installments, which option he would exercise only in case the market value of the goods did not depreciate, and in that respect he would have the advantage of the other party to the contract. The same result would follow if the thirty bales were to have been delivered" in bulk, for in that case also the vendee would not elect to rescind, but would insist upon the execution of the engagement if there was a rise in the market price. The advantage in position which in such case the buyer occupies, arises from the fact that he has performed, or is ready to perform, on his part, while the other party is in default, and such advantage therefore has a just basis. No case has been brought to the attention of the court, where the vendee has been held to the execution of the contract, where he announced his election to rescind after the seller failed or refused to make the first delivery.
Hoare v. Remrine, 5 Hurlst. & N. 19, is precisely in point, recognizing the right of rescission in such a case as that before us.
This case was criticised in Simpson v. Crippin, L. R., 8 Q. B. 17, but in Houch v. Muller, L. R., 7 Q. B. Div. 92, Lord Justice Bramhall says that Hoare v. Remrine has never been overruled; that in Simpson v. Crippin the court evidently did not understand it. He approved of the decision in Simpson v. Crippin, and distinguishes Hoare v. Remrine by the fact that, in the former case, there had been part performance of the contract, and it could not therefore be undone.
Lord Bramhall further pertinently remarks that “it has never yet been held that a man may break his contract, render the performance of the whole impossible, and, though *440nothing has been done under it, insist on the performance of the remainder.”
In Norrington v. Wright, 115 U. S. 188, Mr. Justice Gray discusses the English cases very elaborately, and shows clearly that there is no support in the law for the doctrine that the vendor, after he himself is in default as to the first delivery, can enforce performance of the remaining part of the bargain by the vendee.
He most confidently asserts that, in mercantile transactions, an agreement to deliver goods at a specified time is to be regarded as a warranty, upon failure or non-performance of which the party aggrieved may repudiate the whole contract; that “ the seller is bound to deliver the quantity stipulated, and has no right either to compel the buyer to accept a less quantity or to require him to select part out of a greater quantity; and when the goods arc to be shipped in certain proportions monthly, the seller’s failure to ship the required quantity in the first month gives the buyer the same right to rescind the whole contract that he would have if it had been agreed that all the goods should be delivered at once.”
This case was approved in Cleveland Rolling Mill v. Rhodes, 121 U. S. 255, and is unchallenged authority in the federal courts.
In Blackburn v. Reilly, 18 Vroom 290, the buyer accepted five weekly deliveries and paid for them without objection. He refused afterwards to accept the sixth delivery, not because it was not in time, but for the reason that he objected to the quality of the goods previously accepted and paid for. This court held that, under these circumstances, the buyer could not rescind, but must resort to his action for damages for the defects in the goods which had been furnished.
That case was properly decided under the prevailing rule which applies to rescission. It is the admitted rule that rescission cannot be resorted to where part of the contract has been executed, and the parties cannot be placed in statu quo. The entire contract must be rescinded or there can be no rescission.
*441Under the rule on which the judgment below is based, if ■there is a contract for twelve successive monthly deliveries, the vendor may refuse to make eleven of the deliveries as the •due days arrive, and still hold the vendee to the acceptance •of the twelfth delivery.
Such a doctrine will be startling to the business community. It needs no discussion to show that in those pursuits where supplies are essential to the employment of labor, no business enterprise can be conducted with safety or success under such ■a rule.
A contract for goods in installments is thereby perverted into an agreement to engage in a succession of lawsuits, if the vendor so elects, for such damages as the purchaser may •be able to recover, as a substitute for what he expressly bargains for, and during all this period the purchaser cannot safely secure his needed supplies elsewhere, because he cannot know until the due days arrive whether the vendor will make further default. The injustice of such an exposition of the law is even more conspicuous when we consider that in many •cases the purchaser will be compelled to seek redress in the courts of another state or in those of a foreign country.
I cannot assent to a doctrine so subversive of certainty and ■success in commercial transactions.
In my opinion, the judgment below should be reversed.
In case of Gerli v. Poidebard Silk Manufacturing Co.:
For affirmance — The Chancellor, Chief Justice, Dixon, Garrison, Magie, Reed, Van Syckel, Bogert, Brown, Krueger, Sims, Smith. 12.
For reversal — None.
In case of Poidebard Silk Manufacturing Co. v. Gerli:
For affirmance — The Chancellor, Chtef Justice, Dixon, Garrison, Bogert, Brown, Krueger, Sims, •'Smith. 9.
For reversal — Magie, Reed, Van Syckel. 3.